UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period Ended June 30, 2010. or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Transition Period fromto . Commission File Number:001-14785 GSE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 52-1868008 (State of incorporation) (I.R.S. Employer Identification No.) 1332 Londontown Blvd., Suite 200, Sykesville, MD 21784 (Address of principal executive office and zip code) Registrant's telephone number, including area code:(410) 970-7800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[ X ] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in rule 12(b)-2 of the Exchange Act).Yes[]No [X] There were 19,106,647 shares of common stock, with a par value of $.01 per share outstanding as August 6, 2010. 1 GSE SYSTEMS, INC. QUARTERLY REPORT ON FORM 10-Q INDEX PAGE PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements: Consolidated Balance Sheets as of June 30, 2010 andDecember 31, 2009 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and June 30, 2009 4 Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2010 and June 30, 2009 5 Consolidated Statement of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2010 6 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and June 30, 2009 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 30 PART II. OTHER INFORMATION 31 Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 1Item 6. Exhibits 31 SIGNATURES 31 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) Unaudited June 30, 2010 December 31, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Contract receivables Prepaid expenses and other current assets Total current assets Equipment and leasehold improvements, net Software development costs, net Goodwill Intangible assets, net - Long-term restricted cash Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Accrued compensation and payroll taxes Billings in excess of revenue earned Accrued warranty Other current liabilities Total current liabilities Other liabilities Total liabilities Commitments and contingencies - - Stockholders' equity: Preferred stock $.01 par value, 2,000,000 shares authorized, shares issued and outstanding none in 2010 and 2009 - - Common stock $.01 par value, 30,000,000 shares authorized, shares issued and outstanding 19,104,981 in 2010 and 18,930,368 in 2009 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (Unaudited) Three monthsended Six monthsended June 30, June 30, Contract revenue $ Cost of revenue Gross profit Operating expenses: Selling, general and administrative Depreciation and amortization Total operating expenses Operating income Interest income, net 21 22 19 34 Gain (loss) on derivative instruments ) ) Other income (expense), net 19 ) 38 ) Income before income taxes Provision (benefit) for income taxes 47 ) Net income $ Basic income per common share $ Diluted income per common share $ The accompanying notes are an integral part of these consolidated financial statements. 4 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (Unaudited) Three months ended Six months ended June 30, June 30, Net income $ Foreign currency translation adjustment ) ) 29 Comprehensive income $ The accompanying notes are an integral part of these consolidated financial statements. 5 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (in thousands) (Unaudited) Accumulated Common Additional Other Stock Paid-in Accumulated Comprehensive Shares Amount Capital Deficit Loss Total Balance, January 1, 2010 $ $ $ ) $ ) $ Stock-based compensation expense - Common stock issued for options exercised 42 1 67 - - 68 Common stock issued for services provided 10 - 51 - - 51 Common stock issued for TAS acquisition 1 - - Foreign currency translation adjustment - ) ) Net income - Balance, June 30, 2010 $ $ $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 6 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Six months ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Change in fair value of contingent consideration 32 - Depreciation and amortization Capitalized software amortization Amortization of deferred financing costs 19 27 Stock-based compensation expense Amortization of deferred profit on Emirates Simulation Academy, LLC contract - ) Equity loss on investment in Emirates Simulation Academy, LLC - Loss (gain) on derivative instruments ) Changes in other operating amounts net of acquired amounts: Contract receivables ) ) Prepaid expenses and other assets ) ) Accounts payable, accrued compensation and accrued expenses Billings in excess of revenues earned Accrued warranty reserves ) Other liabilities ) Net cash provided by operating activities 58 Cash flows from investing activities: Capital expenditures ) ) Capitalized software development costs ) ) Acquisitions, net of cash acquired ) - Proceeds from sale/leaseback transaction - Release (restriction) of cash as collateral ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock 68 Restriction of cash for credit facility collateral - ) Deferred financing costs ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Supplemental cash flow disclosures Non-cash financing activities Issuance of 122,617 shares of common stock to acquire TAS Holdings Ltd. $ $ - The accompanying notes are an integral part of these consolidated financial statements. 7 GSE SYSTEMS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the Three and Six Months ended June 30, 2010 and 2009 (Unaudited) 1. Basis of Presentation and Revenue Recognition Basis of Presentation The consolidated financial statements included herein have been prepared by GSE Systems, Inc. (the “Company” or “GSE”) without independent audit.In the opinion of the Company's management, all adjustments and reclassifications of a normal and recurring nature necessary to present fairly the financial position, results of operations and cash flows for the periods presented have been made.Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted.The results of operations for interim periods are not necessarily an indication of the results for the full year.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the period ended December 31, 2009 filed with the Securities and Exchange Commission on March 11, 2010. The Company has only one reportable segment.The Company has a wide range of knowledge of simulation systems and the processes those systems are intended to control and model.The Company’s knowledge is concentrated heavily in simulation technology and model development.The Company is primarily engaged in simulation for the power generation industry and the process industries.Contracts typically range from 12 months to three years. We evaluated subsequent events through the time of filing this Quarterly Report on Form10-Q.On July 28, 2010, we received a formal business license from the Chinese government for thejoint venture, GSE-UNIS Simulation Technology Co., Ltd., a limited liability company, which is disclosed in footnote 16 Subsequent Events.No significant events occurred subsequent to the balance sheet date or prior to the filing of this report that would have a material impact on our consolidated financial statements. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements as well as reported amounts of revenues and expenses during the reporting period. The Company’s most significant estimates relate to revenue recognition, capitalization of software development costs, contingent consideration liabilities and the recoverability of deferred tax assets.Actual results could differ from these estimates and those differences could be material. Revenue Recognition The majority of the Company’s revenue is derived through the sale of uniquely designed systems containing hardware, software and other materials under fixed-price contracts.Revenue under these fixed-price contracts is accounted for on the percentage-of-completion method. This methodology recognizes revenue and earnings as work progresses on the contract and is based on an estimate of the revenue and earnings earned to date, less amounts recognized in prior periods.The Company bases its estimate of the degree of completion of the contract by reviewing the relationship of costs incurred to date to the expected total costs that will be incurred on the project. Estimated contract earnings are reviewed and revised periodically as the work progresses, and the cumulative effect of any change in estimate is recognized in the period in which the change is identified. Estimated losses are charged against earnings in the period such losses are identified.The Company recognizes revenue arising from contract claims either as income or as an offset against a potential loss only when the amount of the claim can be estimated reliably and realization is probable and there is a legal basis of the claim.There were no claims outstanding as of June 30, 2010. 8 Uncertainties inherent in the performance of contracts include labor availability and productivity, material costs, change order scope and pricing, software modification and customer acceptance issues.The reliability of these cost estimates is critical to the Company’s revenue recognition as a significant change in the estimates can cause the Company’s revenue and related margins to change significantly from the amounts estimated in the early stages of the project. As the Company recognizes revenue under the percentage-of-completion method, it provides an accrual for estimated future warranty costs based on historical and projected claims experience.The Company’s long-term contracts generally provide for a one-year warranty on parts, labor and any bug fixes as it relates to software embedded in the systems. The Company’s system design contracts do not normally provide for “post customer support service” (“PCS”) in terms of software upgrades, software enhancements or telephone support.In order to obtain PCS, the customers must normally purchase a separate contract.Such PCS arrangements are generally for a one-year period renewable annually and include customer support, unspecified software upgrades, and maintenance releases.The Company recognizes revenue from these contracts ratably over the life of the agreements. Revenue from the sale of software licenses which do not require significant modifications or customization for the Company’s modeling tools are recognized when the license agreement is signed, the license fee is fixed and determinable, delivery has occurred, and collection is considered probable. Revenue for contracts with multiple elements is separated and allocated when certain criteria have been met. Revenue from certain consulting or training contracts is recognized on a time-and-material basis.For time-and-material type contracts, revenue is recognized based on hours incurred at a contracted labor rate plus expenses. The following customers have provided more than 10% of the Company’s consolidated revenue for the indicated periods: Three months ended Six months ended June 30, June 30, Slovenské elektrárne, a.s. 20.1% 14.4% 19.7% 9.6% Westinghouse Electric Co. 10.9% 3.8% 10.1% 5.4% Emerson Process Management 10.4% 8.6% 12.8% 10.6% Titan-2 Concern 8.4% 12.4% 7.1% 9.3% 2. Recently Issued Accounting Pronouncements In January 2010, the FASB issued Accounting Standards Update (“ASU”) No. 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements. This ASU requires: (1) disclosure of the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurement categories and the reasons for the transfers; and (2) separate presentation of purchases, sales, issuances, and settlements in the reconciliation for fair value measurements using significant unobservable inputs (Level 3). In addition, ASU 2010-06 clarifies the requirements of the following existing disclosures set forth in the Codification Subtopic 820-10: (1) For purposes of reporting fair value measurement for each class of assets and liabilities, a reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities; and (2) a reporting entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and non-recurring fair value measurements. ASU 2010-06 is effective for interim and annual reporting periods beginning January 1, 2010, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements, which are effective for fiscal years beginning January 1, 2011, and for interim periods within those fiscal years. As ASU 2010-06 is disclosure-related only, the adoption of these changes had no impact on the financial statements. 9 In October 2009, the FASB issued ASU 2009-13, Revenue Recognition (Topic 605), Multiple-Deliverable Arrangements.ASU 2009-13 amends the guidance that in the absence of vendor-specific objective and third-party evidence for deliverables in multiple-deliverable arrangements, companies will be required to develop a best estimate of the selling price to separate deliverables and allocate arrangements consideration using the relative selling price method.ASU 2009-13 expands the disclosure requirements for multiple-deliverable revenue arrangements.The guidance will be effective for financial statements issued for fiscal years beginning after June 15, 2010.Early adoption is permitted.The Company is currently evaluating the potential impact on its financial statements. 3. Basic and Diluted Income Per Common Share Basic income per share is based on the weighted average number of outstanding common shares for the period.Diluted income per share adjusts the weighted average shares outstanding for the potential dilution that could occur if stock options or warrants were exercised into common stock.The number of common shares and common share equivalents used in the determination of basic and diluted income per share were as follows: (in thousands, except forshare amounts) Three months ended Six months ended June 30, June 30, Numerator: Net income $ Denominator: Weighted-average shares outstanding for basic earnings per share Effect of dilutive securities: Employee stock options and warrants Adjusted weighted-average shares outstanding and assumed conversions for diluted earnings per share Shares related to dilutive securities excluded because inclusion would be anti-dilutive 10 4. Acquisition Effective April 26, 2010, GSE Systems Inc., through its wholly owned subsidiary GSE Systems, Ltd. (GSE UK), completed the acquisition of TAS Holdings Ltd. (“TAS”), a provider of engineering consulting, specializing in electrical system design, instrumentation and controls engineering and automation engineering. GSE UK acquired 100% of the outstanding common stock of TAS.The purchase price for the common stock of TAS was equal to (i) the consolidated net asset value of TAS as of April 26, 2010, approximately $600,000, and (ii) four times the adjusted consolidated pre-tax income of TAS for the year ended September 30, 2009, approximately $1.7 million (the “Adjusted Profit Consideration”), for a total of approximately $2.3 million in cash, GSE Systems, Inc. common stock and contingent consideration. Approximately $500,000 of the consolidated net asset value was paid on the closing date and the remaining $100,000 of the consolidated net asset value will be paid no later than September 30, 2010.On the closing date, the TAS Shareholders were entitled to receive approximately $689,000 (40% of the Adjusted Profit Consideration) payable in GSE common stock.Based upon the formula agreed to by the parties, the TAS Shareholders received 122,617 shares of GSE common stock post-closing. On the first anniversary of the closing date, the TAS Shareholders are entitled to receive approximately $517,000 (30% of the Adjusted Profit Consideration) (the “First Payment”).At the option of GSE, the First Payment will be made either (i) 100% in cash or (b) 50% in cash and 50% in GSE Systems, Inc. common stock.The value of the GSE common stock will be based upon the weighted average of the closing prices of the common stock on the NYSE Amex stock exchange for the five-trading day period ending two trading days prior to the first anniversary of the closing date.If net profit before taxes of TAS for the nine month period ending December 31, 2010 is less than approximately $323,000, the First Payment will be reduced by an amount equal to four times the difference between (a) $323,000 and (b) the actual net profit before taxes of TAS for the nine-month period ending December 31, 2010. On the second anniversary of the closing date, the TAS Shareholders are entitled to receive approximately $517,000 (30% of the Adjusted Profit Consideration) (the “Second Payment”).At the option of GSE, the Second Payment will be made either (i) 100% in cash or (ii) 50% in cash and 50% in GSE Systems, Inc. common stock.The value of the GSE common stock will be based upon the weighted average of the closing prices of the common stock on the NYSE Amex stock exchange for the five-trading day period ending two-trading days prior to the second anniversary of the Closing Date.If net profit before taxes of TAS for the twelve month period ending December 31, 2011 is less than approximately $431,000, the Second Payment will be reduced by an amount equal to four times the difference between (a) $431,000 and (b) the actual net profit before taxes of TAS for the twelve-month period ending December 31, 2011. Of the $2.3 million gross purchase price, the Company accrued $740,000 of contingent consideration based on its estimate of the fair value of the potential contingent consideration payable to the TAS Shareholders on the first and second anniversaries of the closing date. The Company will re-evaluate the recorded amount of contingent consideration on a quarterly basis and any subsequent adjustments based on actual payments or revised estimates will be recognized in the consolidated statement of operations during the period of adjustment. 11 The fair value of the purchase price recorded by the Company consisted of the following (in thousands): Cash and stock purchase price $ Estimated contingent consideration Total estimated purchase price $ The Company’s purchase price allocation for the net assets acquired is as follows (in thousands): April 26, 2010 (unaudited) Cash $ 68 Contract receivables Prepaid expenses and other current assets 17 Property, plant and equipment, net Intangible assets Goodwill Total assets Accounts payable, accrued expenses and other liabilities Billings in excess of costs and estimated earnings on uncompleted contracts 43 Total liabilities assumed Net assets acquired $ The Company recorded intangible assets as a result of the acquisition, which included $686,000 relating to contractual and non-contractual customer relationships.Contractual customer relationship acquired totaled $208,000 and will be amortized over the remaining life of the contracts, 1-4 years.Non-contractual customer relationships acquired totaled $478,000 and will be amortized over an estimated useful life of 10 years.The Company acquired $35,000 of customer related intangible assets for contract backlog which will be amortized over 1 year subsequent to the acquisition, and $14,000 related to trademarks, domain names and other marketing related intangibles which will be amortized over an estimated useful life of 3 years.The intangible assets and accrued contingent consideration for TAS were recorded at fair value. TAS’ results of operations are included in the consolidated financial statements for the period beginning April26, 2010. On the closing date, TAS entered into a sale and leaseback agreement with the TAS Shareholders.Under the terms of the agreement, the TAS Shareholders purchased the building occupied by TAS for approximately $377,000 in cash, which was paid on the Closing Date, and TAS entered into a five-year lease for approximately $31,000 per year, payable in equal monthly installments.TAS may terminate the lease after April 26, 2013 upon six months written notice. Pro forma results. Our consolidated financial statements include the operating results of TAS from the date of acquisition. For the three and six months ended June 30, 2009 and 2010, the unaudited proforma financial information below assumes that our material business acquisition of TAS occurred on January 1, 2009. 12 ThreeMonths Ended SixMonths Ended June30 June30 Pro forma financial information including the acquisition of TAS Revenues $ Operating income Net income Earnings per common share — basic $ Earnings per common share — diluted $ 5. Contract receivables Contract receivables represent balances due from a broad base of both domestic and international customers.All contract receivables are considered to be collectible within twelve months. Recoverable costs and accrued profit not billed represent costs incurred and associated profit accrued on contracts that will become billable upon future milestones or completion of contracts.The components of contract receivables are as follows: (in thousands) June 30, December 31, Billed receivables $ Recoverable costs and accrued profit not billed Allowance for doubtful accounts Total contract receivables, net $ Recoverable costs and accrued profit not billed totaled $7.6 million and $9.5 million as of June 30, 2010 and December 31, 2009, respectively.In July 2010, the Company invoiced $1.0 million of the unbilled amounts; the balance of the June 30, 2010 unbilled amount is expected to be invoiced and collected within one year. The following customers account for more than 10% of the Company’s consolidated net billed receivables for the indicated periods: June 30, December 31, Slovenské elektrárne, a.s. 69.2% 0.0% Sinopec Ningbo Engineering Co. 0.0% 12.7% In July 2010, the Company collected $9.5 million from Slovenské elektrárne, a.s. related to the billed receivable balance above; the balance of the net billed receivables is expected to be collected within one year. 6. Software Development Costs Certain computer software development costs are capitalized in the accompanying consolidated balance sheets.Capitalization of computer software development costs begins upon the establishment of technological feasibility.Capitalization ceases and amortization of capitalized costs begins when the software product is commercially available for general release to customers.Amortization of capitalized computer software development costs is included in cost of revenue and is determined using the straight-line method over the remaining estimated economic life of the product, typically three years. 13 Software development costs capitalized were $269,000 and $475,000 for the three and six months ended June 30, 2010, respectively, and $67,000 and $143,000 for the three and six months ended June 30, 2009, respectively.Total amortization expense was $144,000 and $282,000 for the three and six months ended June 30, 2010, respectively, and $142,000 and $224,000 for the three and six months ended June 30, 2009, respectively. 7. Investment in Emirates Simulation Academy, LLC On November 8, 2005, the Emirates Simulation Academy, LLC (“ESA”), headquartered in Abu Dhabi, United Arab Emirates, was formed to build and operate simulation training academies in the Arab Gulf Region.The members of the limited liability company include Al Qudra Holding PJSC of the United Arab Emirates (60% ownership), the Centre of Excellence for Applied Research and Training of the United Arab Emirates (30% ownership) and GSE (10% ownership).The Company accounted for its investment in ESA using the equity method.For the three and six months ended June 30, 2009, the Company recognized an equity loss of$156,000 and $313,000 respectively,on its investment in ESA which was recorded in other income (expense), net.In December 2009, the Company determined that its investment in ESA had been impaired and wrote off the remaining balance. In 2006, GSE had received a contract totaling $16.9 million from ESA to supply five simulators and an integrated training program.The contract was completed in 2008.In accordance with the equity method of accounting, the Company eliminated 10% of the profit from the ESA contract as the training simulators were assets that had been recorded on the books of ESA, and the Company was thus required to eliminate its proportionate share of the profit included in the asset value.ESA assigned a four year life to the simulators and began to amortize them on their books effective January 1, 2009.Accordingly, on January 1, 2009, GSE began to amortize the deferred profit to other income over a four year period, recognizing income of $45,000 and $90,000 in the three and six months ended June 30, 2009, respectively.In conjunction with the Company’s determination that its investment in ESA had been impaired, the remaining balance of the deferred profit was written off in December 2009. The Company has provided a partial guarantee of 10% of ESA’s credit facility with Union National Bank (“UNB”); $1.2 million was deposited into a restricted interest-bearing account with UNB in 2007.The interest earned on the restricted cash was part of the pledged deposit.In January 2010, UNB drew upon the guarantees of the three partners to pay off ESA’s delinquent principal and interest, withdrawing $145,000 from GSE’s restricted cash account.GSE established a reserve against the entire restricted cash balance as of December 31, 2009. At both June 30, 2010 and December 31, 2009, the Company had trade receivables due from ESA totaling $1.6 million.The Company established an allowance for doubtful accounts for the total ESA receivable balance at December 31, 2009. 8. Fair Value of Financial Instruments Accounting Standards Codification (“ASC”) 820, Fair Value Measurements and Disclosures,defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.ASC 820 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. 14 The levels of the fair value hierarchy established by ASC 820 are: Level 1:inputs are quoted prices, unadjusted, in active markets for identical assets or liabilities that the reporting entity has the ability to access at the measurement date. Level 2:inputs are other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly.A Level 2 input must be observable for substantially the full term of the asset or liability. Level 3:inputs are unobservable and reflect the reporting entity’s own assumptions about the assumptions that market participants would use in pricing the asset or liability. The Company considers the recorded value of certain of its financial assets and liabilities, which consist primarily of cash, accounts receivable and accounts payable, to approximate the fair value of the respective assets and liabilities at June 30, 2010 and December 31, 2009 based upon the short-term nature of the assets and liabilities. At June 30, 2010 and December 31, 2009 the Company had approximately $18.2 million and $150,000 respectively, deposited in a money market account with Bank of America (“BOA”). As of June 30, 2010, the Company was contingently liable for eight standby letters of credit, one bank guarantee and three surety bonds totaling $3.9 million which represent performance and bid bonds on twelve contracts.The Company has deposited the full value of two of the standby letters of credit in certificates of deposit ($336,000) which have been restricted in that the Company does not have access to these funds until the related letters of credit have expired.The cash has been recorded on the Company’s balance sheet at June 30, 2010 as restricted cash and long-term restricted cash depending on the expiration date of the certificate of deposit. On May 5, 2009, one of the Company’s two credit agreements with BOA was amended to include a $600,000 certificate of deposit issued by BOA in the borrowing base calculation to determine the maximum amount of available funds that the Company could borrow from the line.The cash deposited in this certificate of deposit has been recorded on the Company’s balance sheet at June 30, 2010 as long-term restricted cash. 15 The following table presents assets and liabilities measured at fair value at June 30, 2010: (in thousands) Level 1 Level 2 Level 3 Total Money market fund $ $
